DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 was filed after the mailing date of the application on 11/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 4, 7, 8 & 11
Cancelled: Claims 2, 3, 9 & 10  
Added: None 
Therefore Claims 1, 4 – 8 and 11 – 13 are now pending.

Response to Arguments
Applicant’s arguments filed 02/07/2022, with respect to Claims 1, 4 – 8 and 11 – 13 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter within each of the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1, 4 – 8 and 11 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art references neither anticipates nor renders obvious the limitations of the independent claims as follows: 
Claim 1: “the processing circuitry determines positions of a plurality of scale marks on the reference circle, for an angle range in which the scale marks are assigned to the circular meter, and 2Application No. 17/096,983 Reply to Office Action of November 16, 2021 the processing circuitry specifies, of the plurality of scale marks on the reference circle, a number of scale marks at which the indication numbers are to be displayed, and positions of the scale marks, on a basis of an upper limit value and a lower limit value of values to be measured by the circular meter, and the angle range, the processing circuitry determines a change angle range for changing intervals at which the plurality of scale marks on the reference circle is assigned in the angle range, the processing circuitry determines positions of the plurality of scale marks on the reference circle for the change angle range, on a basis of the upper limit value and the lower limit value of the values to be measured by the circular meter in the change angle range, and the change angle range, the processing circuitry specifies, of the plurality of scale marks, the number of scale marks at which the indication numbers are to be displayed and the positions of the scale marks, and sets the number display rectangles, using the calculating formula in the change angle range, the processing circuitry determines layout positions of the number display rectangles from the positions of the scale marks within the change angle range, and the processing circuitry has numbers displayed in the number display rectangles in the change angle range.”

Claim 7: “the determining of the layout position determines positions of a plurality of scale marks on the reference circle, for an angle range in which the scale marks are assigned to the circular meter, and the method further comprises specifying, of the plurality of scale marks on the reference circle, a number of scale marks at which the indication numbers are to be displayed, and positions of the scale marks, on a basis of an upper limit value and a lower limit value of values to be measured by the circular meter, and the angle range, wherein the method further comprises: determining a change angle range for changing intervals at which the plurality of scale marks on the reference circle is assigned in the angle range, wherein the determining of the position of the scale mark determines positions of the plurality of scale marks on the reference circle for the change angle range, on a basis of the upper limit value and the lower limit value of the values to be measured by the circular meter in the change angle range, and the change angle range, specifying, of the plurality of scale marks, the number of scale marks at which the indication numbers are to be displayed and the positions of the scale marks, and sets the number display rectangles, 5Application No. 17/096,983 Reply to Office Action of November 16, 2021 using the calculating formula in the change angle range, determining layout positions of the number display rectangles from the positions of the scale marks within the change angle range, and the displaying the number in the number display rectangle include displaying numbers in the number display rectangles in the change angle range.”

Claim 8: “the determining of the layout position determines positions of a plurality of scale marks on the reference circle, for an angle range in which the scale marks are assigned to the circular meter, and the display control program further causes the computer to execute: specifying, of the plurality of scale marks on the reference circle, a number of scale marks at which the indication numbers are to be displayed, and positions of the scale marks, on a basis of an upper limit value and a lower limit value of values to be measured by the circular meter, and the angle range; and determining a change angle range for changing intervals at which the plurality of scale marks on the reference circle is assigned in the angle range, wherein the determining of the position of the scale mark determines positions of the plurality of scale marks on the reference circle for the change angle range, on a basis of the upper limit value and the lower limit value of the values to be measured by the circular meter in the change angle range, and the change angle range, specifying, of the plurality of scale marks, the number of scale marks at which the indication numbers are to be displayed and the positions of the scale marks, and sets the number display rectangles, using the calculating formula in the change angle range, determining layout positions of the number display rectangles from the positions of the scale marks within the change angle range, and the displaying the number in the number display rectangle include displaying numbers in the number display rectangles in the change angle range.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625